Citation Nr: 1619054	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-20 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1975 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in February 2014.  A transcript of the hearing is associated with the claims file. 

The Board previously remanded this matter for development in November 2014.  


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current back disability had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a back condition have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2010. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs   a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service, treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA examination and VA medical opinion were obtained.  
Additionally, by letter dated in March 2015 the Agency of Original Jurisdiction asked the Veteran to submit medical records or to complete an authorization form  to permit VA to request treatment records from a private physician.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly,   the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303.  Evidence of continuity of symptomatology from the time of service until   the present is required where the chronicity of a chronic condition manifested    during service either has not been established or might reasonably be questioned.     38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran essentially contends that he sustained a low back injury in service when he lifted a courier bag with one hand after it slipped out of his other hand, resulting in his current diagnosis of lumbago.  

As an initial matter, the VA examination in May 2015 diagnosed lumbago, which is simply another word for back pain.  See STEDMAN'S MEDICAL DICTIONARY 1034 (27th ed. 2000) (defining lumbago as pain in mid and lower back).  For the sole purpose of continuing the analysis regarding service connection, the Board will accept the lumbago diagnosis as reflecting a current condition.  But see Sanchez- Benitez, 13 Vet. App. at 285 (pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.)  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's STRs indicate that he first reported experiencing low back pain    during a sick call visit in July 1975, in which he complained of low back pain for   one day.  Thereafter, his reports of medical history prepared in conjunction with   his physical examinations from 1980, 1989, 1991, and 1995 were negative for complaints of recurrent back pain, and physical examinations at that time were negative for spine abnormalities.  In May 1993, the Veteran was seen for back    pain that had lasted for six hours.  The Veteran reported that a year prior he lifted    a heavy courier bag that strained his back and that now stepping down a four feet ramp triggered the pain.  The assessment was a lumbar muscle pull and he was instructed to take Ibuprofen.  He was seen again for low back pain in January 1995 and it was noted that the pain had resolved previously with rest and Ibuprofen.    The medical note indicated that there was no paraspinal spasm or spinal or costovertebral angle (CVA) tenderness and the impression was a thoracolumbar strain.  The Veteran's September 1996 retirement examination revealed a normal spine, and the accompanying report of medical history revealed the Veteran denying recurrent back pain, although he did note treatment for back pain had occurred in the past 5 years. 

According to the medical evidence of record, the first treatment for back pain following service was in September 2009.  The Board acknowledges the Veteran's assertion that he received treatment for low back pain from a private physician.  However, as noted previously, the Veteran did not respond to the request to submit private medical records or complete an authorization form to permit VA to request private treatment records.  See Wood, supra.  In consideration of the medical evidence of record, the correspondence from a physician, dated September 2009, indicating that he had treated the Veteran for back pain due to an injury while on active duty, the Board finds that the most probative evidence reflects that the Veteran's low back pain was first treated after service in 2009.  

As there is no medical evidence showing arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Veteran was afforded a VA examination in March 2010 in support for his  claim for service connection.  At that time, the Veteran reported that the pain was progressively worse but different.  He was treating the pain with Naproxen, topical pain preparations, heat, and ice.  On physical examination he was noted to have full range of motion.  There was no objective evidence of pain noted.  The VA examiner ultimately noted that the Veteran presented with a normal lumbar spine and there was no current diagnosis.  

Following a remand and hearing before the undersigned VLJ, the Veteran was afforded another VA examination in May 2015.  During the examination, the Veteran called his private primary care and the examiner called the private imaging center for any imaging requests.  The center indicated that they there were no records of any thoracic or lumbar imaging done within the past ten years, which was the length of time that they keep records.  After examining the Veteran and reviewing the record, the examiner diagnosed the Veteran with lumbago.  She opined that the Veteran's current back disability was not caused by or a result of his time in the military.         In support of the opinion, the examiner noted that the Veteran's STRs revealed "mechanical type/soft tissue strains with normal x-rays in 1996."  The examiner elaborated that mechanical type back pain or back strains are episodes of acute back pain associated with specific activities or events which are generally transient, self-limited and respond to rest and medication. Therefore, different episodes are caused by or specific to different activities at different times, and are not related to nor caused by other prior episodes.  The examiner diagnosed the Veteran with lumbago and noted that a more precise diagnosis could not be rendered because there was no objective data to support a more definitive diagnosis. 

After review of the record, the Board finds that the most probative evidence is against a finding that the Veteran's current back condition is related to service.

The Board finds that the opinion of the 2015 VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the opinion is supported by the 2010's examiner's findings that the Veteran's spine and range of motion were normal.  There is no medical opinion of record linking a current back disability to service.

While the Veteran believes that his lumbago is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of back disabilities are  matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the  pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he  is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the diagnosis and etiology of his claimed low back disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In view of the foregoing, the Board finds that the preponderance of the competent and probative evidence of record is against a finding that the Veteran's current    low back condition was incurred in or otherwise the result of his active service.  Accordingly, the claim for service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


